Title: To George Washington from Mathew Carey, 15 June 1789
From: Carey, Mathew
To: Washington, George

 

Sir
Philadelphia, June 15, 1789

The letter which your excellency condescended to favour me with, the 10th inst. has removed every doubt from my mind, respecting my unfortunate letter; yours and it were enclosed under a cover, which was sealed with my cypher. Whether the boy who takes care of the mail, and to whose care the letter was delivered, wilfully tore off the cover, or by carrying it in his pocket, let it be worn off, I cannot ascertain.
Were it necessary to add any thing further to what was contained in my last to excuplate myself, this observation would be decisive. If all the enemies I ever had & have were to unite their malice, they could hardly do me an ill turn more truly mortifying, than this unfortunate circumstance. The construction that every man will put upon my application, particularly when known to have been repeated, will operate to my very great prejudice. In a life tissued with disappointments & misfortunes, no event has befallen me, which has given rise to so much more mortification & chagrin.
I enclose the plan & terms of a proposed edition of the Bible. Perhaps it would be considered as a proof of the increasing liberality, & tolerance of the present times, were I allowed to insert your excellency’s name in the list of subscribers: it would at least be highly flattering & useful to your excellency’s devoted hble servt

Mathew Carey.

